 

--------------------------------------------------------------------------------

 
Exhibit 10.2 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is dated as of February __, 2006, by
and among SP Holding Corporation, a Delaware corporation (the “Company”), and
the holders of shares of the Company’s promissory notes whose signatures appear
on the signature page attached hereto (the “Holders”).
 
Recitals:
 
WHEREAS, the Holders currently hold promissory notes of the Company in an
aggregate principal amount plus accrued interest of $__________ (the “Notes”)
issued to the Holders on the dates and in the amounts set forth on Exhibit A
attached hereto; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to cancel the Notes and the Holders are willing to exchange the Notes
for an aggregate of ____________ shares of Series A Convertible Preferred Stock
of the Company, par value $.001 per share and stated value $9,000 per share (the
“Series A Preferred Shares”), convertible into shares of the Company’s common
stock, par value $.001 per share. The designation, rights, preferences and other
terms and provisions of the Company’s Series A Convertible Preferred Stock are
set forth in the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock (the “Certificate of
Designation”) attached hereto as Exhibit B.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
  AGREEMENT:
 
1.  Securities Exchange.
 
(a)  In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, each Holder
agrees to deliver to the Company the Notes in exchange for the Series A
Preferred Shares and the Company agrees to issue and deliver the Series A
Preferred Shares to the Holders in exchange for the Notes.
 
(b)  The closing under this Agreement (the “Closing”) shall take place at the
offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036 upon the satisfaction of each of the conditions set forth in
Sections 4 and 5 hereof (the “Closing Date”).
 
(c)  At the Closing, the Company shall issue to the Holders an aggregate of
__________ Series A Preferred Shares as set forth on Exhibit A hereto and the
Holders shall deliver to the Company for cancellation the Notes. The Series A
Preferred Shares are sometimes referred to herein as the “Securities”.
 
2.  Representations, Warranties and Covenants of the Holders. Each of the
Holders hereby makes the following representations and warranties to the
Company, and
 
 
 

--------------------------------------------------------------------------------


 
covenants for the benefit of the Company, with respect solely to itself and not
with respect to any other Holder:
 
(a)  If a Holder is an entity, such Holder is a corporation, limited liability
company or partnership duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.
 
(b)  This Agreement has been duly authorized, validly executed and delivered by
each Holder and is a valid and binding agreement and obligation of each Holder
enforceable against such Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and each
Holder has full power and authority to execute and deliver the Agreement and the
other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c)  Each Holder understands that the Securities are being offered and sold to
it in reliance on specific provisions of Federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of each Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”) and applicable
state securities laws.
 
(d)  Each Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act.
 
(e)  Each Holder is and will be acquiring the Securities for such Holder’s own
account, and not with a view to any resale or distribution in whole or in part,
in violation of the Securities Act or any applicable securities laws.
 
(f)  The offer and sale of the Securities is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof. Each Holder understands that the Securities purchased hereunder have
not been registered under the Securities Act and that none of the Securities can
be sold or transferred unless they are first registered under the Securities Act
and such state and other securities laws as may be applicable or the Company
receives an opinion of counsel reasonably acceptable to the Company that an
exemption from registration under the Securities Act is available (and then the
Securities may be sold or transferred only in compliance with such exemption and
all applicable state and other securities laws).
 
3.  Representations, Warranties and Covenants of the Company. The Company
represents and warrants to each Holder, and covenants for the benefit of each
Holder, as follows:
 
(a)  The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration
 
 
2

--------------------------------------------------------------------------------


 
or qualification, except where the failure to register or qualify would not have
a Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.
 
(b)  The Securities have been duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Securities
shall be validly issued and outstanding, fully paid and nonassessable, free and
clear of all liens, encumbrances and rights of refusal of any kind.
 
(c)  This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(d)  The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s restated certificate of incorporation or
by-laws, or (B) of any material provision of any indenture, mortgage, deed of
trust or other material agreement or instrument to which the Company is a party
or by which it or any of its material properties or assets is bound, (ii) result
in a violation of any provision of any law, statute, rule, regulation, or any
existing applicable decree, judgment or order by any court, Federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company, or any of its material properties or assets or
(iii) result in the creation or imposition of any material lien, charge or
encumbrance upon any material property or assets of the Company or any of its
subsidiaries pursuant to the terms of any agreement or instrument to which any
of them is a party or by which any of them may be bound or to which any of their
property or any of them is subject except in the case of clauses (i)(B), (ii) or
(iii) for any such conflicts, breaches, or defaults or any liens, charges, or
encumbrances which would not have a Material Adverse Effect.
 
(e)  The delivery and issuance of the Securities in accordance with the terms of
and in reliance on the accuracy of each Holder’s representations and warranties
set forth in this Agreement will be exempt from the registration requirements of
the Securities Act.
 
(f)  No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the Securities or the consummation of any other transaction
contemplated by this Agreement.
 
(g)  The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Securities
 
3

--------------------------------------------------------------------------------


 
hereunder. Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Securities, or similar securities to, or solicit offers with respect thereto
from, or enter into any preliminary conversations or negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws. Neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Securities.
 
(h)  The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to the Holder or to
any third party for the solicitation of the exchange of the Notes for the Series
A Preferred Shares pursuant to this Agreement.
 
4.  Conditions Precedent to the Obligation of the Company to Issue the
Securities. The obligation hereunder of the Company to issue and deliver the
Securities to each Holder is subject to the satisfaction or waiver, at or before
the Closing Date, of each of the conditions set forth below. These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.
 
(a)  Each Holder shall have executed and delivered this Agreement.
 
(b)  Each Holder shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Holder at or prior
to the Closing Date.
 
(c)  Each Holder shall have delivered the original Notes to the Company.
 
(d)  The representations and warranties of each Holder shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
5.  Conditions Precedent to the Obligation of the Holders to Accept the
Securities. The obligation hereunder of each Holder to accept the Securities is
subject to the satisfaction or waiver, at or before the Closing Date, of each of
the conditions set forth below. These conditions are for each Holder’s sole
benefit and may be waived by each Holder at any time in its sole discretion.
 
(a)  The Company shall have executed and delivered this Agreement.
 
(b)  The Certificate of Designation shall have been filed with the Secretary of
State of Delaware.
 
 
4

--------------------------------------------------------------------------------


 
(c)  The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.
 
(d)  Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.
 
(e)  No statute, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.
 
(f)  As of the Closing Date, no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting the Company, or any
of its properties, which, if adversely determined, is reasonably likely to
result in a Material Adverse Effect.
 
6.  Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. Each of the parties consents to
the exclusive jurisdiction of the Federal courts whose districts encompass any
part of the County of New York located in the City of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.
Each party waives its right to a trial by jury. Each party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth herein. Nothing herein shall affect the
right of any party to serve process in any other manner permitted by law.
 
7.  Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 11),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.
 
(a)  if to the Company:
 
 
5

--------------------------------------------------------------------------------


 
                SP Holding Corporation
                2361 Campus Drive
                Irvine, California 92612
                Attention: Mark Schaftlein
                Tel. No.: (949) 833-9001
                Fax No.: (909) 833-8211

 
(b)  if to the Holders:
 
                At the address of such Holder set forth on Exhibit A to this
Agreement.

 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
8.  Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.
 
9.  Counterparts. This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
                                                            SP HOLDING
CORPORATION
                                                            By:______________________________________
                                                               Name:
                                                               Title:
 
                                                            HOLDER:
                                                            By:_____________________________________
                                                               Name:
                                                                   Title:
 
                                                            HOLDER:
                                                            By:_____________________________________
                                                               Name:
                                                               Title:
 
                                                            HOLDER:
                                                            By:_____________________________________
                                                               Name:
                                                               Title:




7

--------------------------------------------------------------------------------



EXHIBIT A
 

8

--------------------------------------------------------------------------------



EXHIBIT B
 
Certificate of Designation
 
 
 
 
 
9


